MEMORANDUM ***
Enriqueta Garnica (“Garnica”) appeals the district court’s order affirming the Social Security Administration’s (the “Agency’s”) determination that Garnica is not disabled. For three reasons, we reverse and remand this case to the Agency for a new hearing.
*255First, under Social Security Ruling 82-62,1 an ALJ must consider carefully a claimant’s past work experience “to assure that the available facts support a conclusion regarding the claimant’s ability or inability to perform the functional activities required in this work.” Soc. Sec. Ruling 82-62, 1982 WL 31386, at *3 (S.S.A.). To this end, an ALJ must make
a careful appraisal of (1) the individual’s statements as to which past work requirements can no longer be met and the reason(s) for his or her inability to meet those requirements; (2) medical evidence establishing how the impairment limits ability to meet the physical and mental requirements of the work; and (3) in some cases, supplementary or corroborative information from other sources such as employers, the Dictionary of Occupational Titles, etc., on the requirements of the work as generally performed in the economy.
Id. The decision “must be developed and explained fully,” and “every effort must be made to secure evidence that resolves the issue as clearly and explicitly as circumstances permit.” Id. Furthermore, “[i]n finding that an individual has the capacity to perform a past relevant job, the determination or decision must contain a [specific] finding of fact as to the physical and mental demands of the past job/occupation.” Id. at *4.
After briefly recounting Garnica’s testimony and the testimony of a vocational expert, the ALJ stated: “I find the claimant retains the residual functional capacity for a limited range of light work. Therefore, consistent with the vocational expert’s testimony, she can perform her past relevant work.” Notably, however, the ALJ did not discuss any of the specific mental and physical demands intrinsic to Garnica’s three prior jobs — as a packer, assembler, or sorter — nor did he explain how her retained functional capacity satisfied those specific demands. We find this insufficient to satisfy the ALJ’s responsibilities under Ruling 82-62. He failed to consider carefully “the interaction of the limiting effects of [Garnica’s] impairments) and the physical and mental demands of ... her [past relevant work] to determine whether [she] can still do that work.” Id. at *2. Moreover, he failed “to make the requisite factual findings to support his conclusion.” Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir.2001).
Second, Social Security Ruling 00-4p states that before relying on VE evidence to support a disability determination, an ALJ must do three things. First, he “has an affirmative responsibility to ask about any possible conflict between [the vocational expert’s] evidence and information provided in the [Dictionary of Occupational Titles].” Soc. Sec. Ruling 00-4p, 2000 WL 1898704, at *4 (S.S.A.). Second, he must “obtain a reasonable explanation for any [such] conflicts.” Id. at * 1. Third, he must “[e]xplain in the determination or decision how any conflict that has been identified was resolved.” Id.
The ALJ failed to ask the vocational expert about possible conflicts between the expert’s testimony and information in the DOT upon which the expert relied when evaluating at least one of Garnica’s previous jobs (as an assembler). Thus, the ALJ violated the clear mandates of Ruling 00-4p. See Massachi v. Astrue, 486 F.3d *2561149, 1152 (9th Cir.2007) (“[W]e address the question whether, in light of the requirements of [Ruling] 00-4p, an ALJ may rely on a vocational expert’s testimony regarding the requirements of a particular job without first inquiring whether the testimony conflicts with the Dictionary of Occupational Titles. We hold than an ALJ may not.”).
Third, the ALJ disregarded the opinions of Garnica’s treating physician, Dr. Anees. To disregard a claimant’s treating physician’s opinion, the ALJ must provide “specific and legitimate reasons” supported by “substantial evidence” for doing so. Lester v. Chater, 81 F.3d 821, 831 (9th Cir.1995). Although the contradictory opinions of nontreating physicians may constitute substantial evidence if they are based on independent clinical findings, Andrews v. Shalala, 53 F.3d 1035 (9th Cir.1995), the ALJ does not state in his decision that he is disregarding Anees’s opinion in favor of that of another physician. Instead, the ALJ disregarded Anees’s conclusions because, in his view, they were not supported sufficiently. Not only do we find the ALJ’s reasons for disregarding Anees’s opinion to be without merit, but the ALJ failed to give “specific and legitimate reasons” for adopting a contrary opinion.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. "Social Security Rulings are final opinions and statements of policy by the Commissioner of Social Security, binding on all components of the Social Security Administration. They are to be relied upon as precedent in determining cases where the facts are basically the same.” Gamble v. Chater, 68 F.3d 319, 321 n. 1 (9th Cir.1995) (internal citations and quotation omitted).